DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed February 22, 2022.  Claims 1-20 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 
Applicant's prior art arguments have been fully considered but they are not persuasive.

Regarding claims 1 and 11, Applicant contends that Notarius does not disclose receive from the first client device, over the network, credentials belonging to the first individual, for authentication, the credentials having been endorsed by the entity.  Notarius, though does indeed teach receive from the first client device, over the network, credentials belonging to the first individual, for authentication, the credentials having been endorsed by the entity (Notarius: paragraph [0075] - RETAILER: Any entity that is licensed according to all applicable federal, state and local laws and regulations to sell or offer for sale Products to Customers. May also be referred to as a Retail Wine/Spirit Establishment, paragraph [0084] - SUPPLIER: An entity that is licensed according to all applicable federal, state and local laws and regulations that either directly or indirectly, though sub-distillers or sub-vintners who are also licensed, distills or otherwise creates any Distilled Spirits and/or Wine. May also be referred to as either a Distilled Spirits Supplier or a Wine Supplier, paragraph [0087] - WHOLESALER: An entity that is licensed according to all applicable federal, state and local laws and regulations to sell or offer for sale to a Retailer Distilled Spirits and/or Wine. May also be referred to as either a Distilled Spirits Wholesaler, or a Wine Wholesaler (retailer/supplier/wholesaler are individuals with credentials, Examiner suggests amending to further define the entity).  Notarius thereby teaches the claimed limitation.
Regarding claims 1 and 11, Applicant contends that Haralambous does not disclose notify each individual of the plurality of individuals, using the contact information retrieved from the database, to pick up the at least one beverage item requested in their order, upon determination that the at least one beverage item has arrived from the distributor.  Haralambous, though does indeed teach notify each individual of the plurality of individuals, using the contact information retrieved from the database, to pick up the at least one beverage item requested in their order, upon determination that the at least one beverage item has arrived from the distributor (Haralambous: paragraph [0018] - If this identified food or beverage preference (requested order) is available within an identified location(s) or across the network a notification will be presented to the customer to make them aware that this preferred food or beverage is available).  Haralambous thereby teaches the claimed limitation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (orders received on another device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggests amending to include these limitations to overcome the cited references.
Regarding claims 4 and 14, Applicant contends that Haralambous does not disclose wherein the generation of the ordering summary comprises the generation of a document for the agent to convey to the distributor.  Haralambous, though does indeed teach wherein the generation of the ordering summary comprises the generation of a document for the agent to convey to the distributor (Haralambous: Figure6, paragraph [0070] -  FIG. 6 shows a fourth embodiment of a user interface 600 running on a tablet computer 113. This interface (webpage interface is a document) is customized for use by a food and beverage distributor to manage orders).  Haralambous thereby teaches the claimed limitation.






	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a system comprising: 
receive credentials belonging to the first individual, for authentication, the credentials having been endorsed by the entity;
authenticate the credentials of the first individual;
provide a listing of beverage items generated using at least a subset of the first plurality of item records elected by the agent of the entity, the listing of beverage items comprising, for each item elected by the agent, at least the item name and a consumer price generated by applying a markup to the retail price, the markup being stored in a retailer record specific to the entity;
receive an order requesting at least one beverage item;
consolidate a plurality of orders by determining a sum of requested item quantities for each beverage item requested in the plurality of orders, each order requesting at least one beverage item;
generate an ordering summary comprising, for each beverage item requested in the plurality of orders, the item number, the item name, the item description, the sum of requested item quantities, and the retail price;
send the ordering summary on behalf of the entity;
retrieve, for each individual of the plurality of individuals, the contact information for the individual; and
notify each individual of the plurality of individuals, using the contact information, to pick up the at least one beverage item requested in their order, upon determination that the at least one beverage item has arrived from the distributor.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which orders are generated. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a database, a dissemination server, a plurality of client devices. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network (send order summary);
storing and retrieving information in memory (provide listing of beverage items);
performing repetitive calculations (consolidate orders, generate order summary).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-10 also do not integrate the abstract idea into a practical application. Notably, claims 2-10 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-10 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-10 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-10 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 11-20, these claims recite at least substantially similar concepts and elements as recited in claims 1-10 such that similar analysis of the claims would be apparent. As such, claims 11-20 are rejected under at east similar rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haralambos et al (US 2014/0164046 A1), in view of Notarius et al (US 2002/0123957 A1).  

Regarding claims 1 and 11, Haralambos discloses system for facilitating communication within a tiered environment comprising: 
a database comprising a first plurality of item records, each item record describing a different beverage item provided by a distributor having a distributor liquor license within the tiered environment permitting the sale of alcohol to retailers, each item record comprising at least an item name, an item number, an inventory amount, and a retail price, the database further comprising a plurality of individual records, each associated with a different individual and comprising a contact information, as well as a plurality of retailer records each associated with a different retailer; (Haralambos:  Figure 2, paragraph [0054] - A second level of access is for distributors, suppliers, retailers and restaurants to access information regarding their individual customer records, sales records, communication records, and inventories); 
a dissemination server comprising a processor and a memory, the dissemination server communicatively coupled through a network to the database, a distributor server associated with the distributor, and a plurality of client devices associated with a plurality of individuals personally unlicensed within the tiered environment, the plurality of client devices comprising a first client device associated with a first individual, and an agent client device associated with an agent of an entity who is a retailer within the tiered environment having a retailer liquor license permitting the sale of alcohol to individuals (Haralambos:  Figure 1 and Figure 2);
provide to the first client device a listing of beverage items generated using at least a subset of the first plurality of item records elected by the agent of the entity, the listing of beverage items comprising, for each item elected by the agent, at least the item name and a consumer price generated by applying a markup to the retail price, the markup being stored in a retailer record specific to the entity, within the database (Haralambos:  Figure 3);
receive an order from the first client device requesting at least one beverage item (Haralambos:  Figure 3 – order now);
consolidate, in response to a request from the agent client device, a plurality of orders received by the dissemination server from the plurality of client devices by determining a sum of requested item quantities for each beverage item requested in the plurality of orders, each order requesting at least one beverage item (Haralambos:  Figure 5, paragraph [0068] - automatically order from the distributor based on various factors described further herein);
generate an ordering summary comprising, for each beverage item requested in the plurality of orders, the item number, the item name, the item description, the sum of requested item quantities, and the retail price; send the ordering summary to the distributor server over the network, on behalf of the entity and in response to an instruction received from the agent via the agent client device (Haralambos:  Figure 6, paragraph [0070] -  This interface is customized for use by a food and beverage distributor to manage orders from retailers such as restaurants);
retrieve from the database, for each individual of the plurality of individuals, the contact information for the individual; and notify each individual of the plurality of individuals, using the contact information retrieved from the database, to pick up the at least one beverage item requested in their order, upon determination that the at least one beverage item has arrived from the distributor (Haralambos:  paragraph [0018] - If this identified food or beverage preference is available within an identified location(s) or across the network a notification will be presented to the customer to make them aware that this preferred food or beverage is available).
Haralambos does not expressly disclose receive from the first client device, over the network, credentials belonging to the first individual, for authentication, the credentials having been endorsed by the entity; authenticate, using the processor, the credentials of the first individual.  Notarius discloses receive from the first client device, over the network, credentials belonging to the first individual, for authentication, the credentials having been endorsed by the entity; authenticate, using the processor, the credentials of the first individual (Notarius: paragraph [0075] - RETAILER: Any entity that is licensed according to all applicable federal, state and local laws and regulations to sell or offer for sale Products to Customers. May also be referred to as a Retail Wine/Spirit Establishment, paragraph [0084] - SUPPLIER: An entity that is licensed according to all applicable federal, state and local laws and regulations that either directly or indirectly, though sub-distillers or sub-vintners who are also licensed, distills or otherwise creates any Distilled Spirits and/or Wine. May also be referred to as either a Distilled Spirits Supplier or a Wine Supplier, paragraph [0087] - WHOLESALER: An entity that is licensed according to all applicable federal, state and local laws and regulations to sell or offer for sale to a Retailer Distilled Spirits and/or Wine. May also be referred to as either a Distilled Spirits Wholesaler, or a Wine Wholesaler).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Haralambos to have included receive from the first client device, over the network, credentials belonging to the first individual, for authentication, the credentials having been endorsed by the entity; authenticate, using the processor, the credentials of the first individual, as taught by Notarius because it would provide information transfer among all participants that complies with the regulatory structure (Notarius: paragraph [0014]).

Regarding claims 2 and 12, Haralambos and Notarius teach or suggest all the limitations of claims 1 and 11 as noted above.  Haralambos further discloses update the inventory amount and the retail price of each item record of a second plurality of item records in the database, the second plurality of item records being at least a subset of the first plurality of item records (Haralambos: paragraph [0068] -select and adjust the price 517 by percentage markup or dollar markup, select if price will be automatically adjusted if the distributor changes the price, view other price adjustment settings based on various factors described further herein such as time, customer, loyalty level, customer type, value, and quantity, select and adjust stock levels 518 including minimum and maximum inventory levels).

Regarding claims 3 and 13, Haralambos and Notarius teach or suggest all the limitations of claims 2 and 12 as noted above.  Haralambos further discloses automatically update the inventory amount and the retail price of each item record of the second plurality of item records using information obtained by the dissemination server directly from the distributor server (Haralambos: paragraph [0068] -select and adjust the price 517 by percentage markup or dollar markup, select if price will be automatically adjusted if the distributor changes the price, view other price adjustment settings based on various factors described further herein such as time, customer, loyalty level, customer type, value, and quantity, select and adjust stock levels 518 including minimum and maximum inventory levels).

Regarding claims 4 and 14, Haralambos and Notarius teach or suggest all the limitations of claims 1 and 11 as noted above.  Haralambos further discloses wherein the generation of the ordering summary comprises the generation of a document for the agent to convey to the distributor (Haralambos: Figure 6, paragraph [0070] -  FIG. 6 shows a fourth embodiment of a user interface 600 running on a tablet computer 113. This interface is customized for use by a food and beverage distributor to manage orders).

Regarding claims 5 and 15, Haralambos and Notarius teach or suggest all the limitations of claims 1 and 11 as noted above.  Notarius further discloses wherein the generation and sending of the ordering summary comprises the generation and transmission of an email from the dissemination server to the distributor (Notarius: paragraph [0739] - Email as a customer service process to its clients (retailers, retail customers, wholesalers, suppliers)).

Regarding claims 6 and 16, Haralambos and Notarius teach or suggest all the limitations of claims 1 and 11 as noted above.  Haralambos further discloses retrieve at least one branding media associated with the entity from the database, and wherein the listing of beverage items is provided to the first client device concurrently with the at least one branding media associated with the entity (Haralambos: paragraph [0058] - As shown in the Figure, the interface 300 is fully customized so that the restaurant or retailer's logo and name may be shown in the header 302 of the page).

Regarding claims 7 and 17, Haralambos and Notarius teach or suggest all the limitations of claims 1 and 11 as noted above.  Haralambos further discloses wherein the listing of beverage items is provided to the first client device through integration with a website managed by the entity, the listing of beverage items being accessible to the first client device via the website served from an entity server communicatively coupled to the dissemination server through the network (Haralambos: Figure 3-9).

Regarding claims 9 and 19, Haralambos and Notarius teach or suggest all the limitations of claims 1 and 11 as noted above.  Haralambos further discloses generate, for each individual of the plurality of individuals, a periodic summary identifying the beverage items received for the individual by the entity from the distributor within a fixed period of time, and at least a total amount due to the entity, the total amount due comprising a sum of the consumer price of each beverage items received for the individual, as determined when the beverage item was requested by the individual (Haralambos: Figure 12 – account summary).

Regarding claims 10 and 20, Haralambos and Notarius teach or suggest all the limitations of claims 1 and 11 as noted above.  Haralambos further discloses wherein the determination that the at least one beverage item has arrived from the distributor is made automatically by the dissemination server through communication with at least one of the distributor server and a third-party server (Haralambos: paragraph [0018] - If this identified food or beverage preference is available within an identified location(s) or across the network a notification will be presented to the customer to make them aware that this preferred food or beverage is available).

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haralambos et al (US 2014/0164046 A1), in view of Notarius et al (US 2002/0123957 A1), and further in view of PTO-892 Reference U.  

Regarding claims 8 and 18, Haralambos and Notarius teach or suggest all the limitations of claims 1 and 11 as noted above.  
The combination of Haralambos and Notarius does not disclose wherein the database further comprises least one event record, each event record describing an event sponsored by at least one of the distributor and a producer having a producer liquor license within the tiered environment permitting the sale of alcohol to distributors, each event record comprising at least an event name, an event date, a number of remaining seats, and reference to at least one related beverage item records for at least one related beverage item available from the at least one of the distributor and the producer as part of the event; and wherein the processor of the dissemination server is further configured to provide to the first client device a listing of events generated using at least a subset of the at least one event records, as elected by the agent of the entity, the listing of events comprising, for each event elected by the agent, at least the event name, the event date, the number of remaining seats, and the item name of the at least one related beverage item.  However, PTO-892 Reference U teaches herein the database further comprises least one event record, each event record describing an event sponsored by at least one of the distributor and a producer having a producer liquor license within the tiered environment permitting the sale of alcohol to distributors, each event record comprising at least an event name, an event date, a number of remaining seats, and reference to at least one related beverage item records for at least one related beverage item available from the at least one of the distributor and the producer as part of the event; and wherein the processor of the dissemination server is further configured to provide to the first client device a listing of events generated using at least a subset of the at least one event records, as elected by the agent of the entity, the listing of events comprising, for each event elected by the agent, at least the event name, the event date, the number of remaining seats, and the item name of the at least one related beverage item (PTO-892 Reference U: page 47 - Table 4 presents highlights of the wine festivals calendar by season).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Haralambos and Notarius, in the apparatus and method wherein the database further comprises least one event record, each event record describing an event sponsored by at least one of the distributor and a producer having a producer liquor license within the tiered environment permitting the sale of alcohol to distributors, each event record comprising at least an event name, an event date, a number of remaining seats, and reference to at least one related beverage item records for at least one related beverage item available from the at least one of the distributor and the producer as part of the event; and wherein the processor of the dissemination server is further configured to provide to the first client device a listing of events generated using at least a subset of the at least one event records, as elected by the agent of the entity, the listing of events comprising, for each event elected by the agent, at least the event name, the event date, the number of remaining seats, and the item name of the at least one related beverage item, as taught by Joao since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would promote the products (PTO-892 Reference U: page 47).  
Haralambos, Notarius, and PTO-892 Reference U do not expressly disclose each event record comprising at least an event name, an event date, a number of remaining seats, and reference to at least one related beverage item; and the listing of events comprising, for each event elected by the agent, at least the event name, the event date, the number of remaining seats, and the item name of the at least one related beverage item.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps would be performed the same regardless of the type of listing details.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625